DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 12/23/21.   Accordingly, claims 1-20 and currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganichev et al (2015/0016298), previously cited.
-Regarding claim 1, Ganichev et al teaches a method implemented by a network device ((155) of figure 1 as a host machine “host 155”, [0026]), the method (see figure 4 and [0076-0082])) to perform a trace flow process in a packet processing pipeline (comprising a MFE (400) of figure 4, a tunnel (“particular tunnel”, [0077]) and another MFE (“different MFE”, [0077]) of the network device, the packet processing pipeline including a set of flow tables (comprising (425)), which include entries (“entries”, see “entries for one or more unaffiliated logical networks that are virtualized over the physical network”, [0056]) defining and causing actions and matching criteria (see “Each entry includes a condition and a corresponding set of actions to perform if the condition is matched”, [0056]), the set of flow tables including 
a trace table (being  a trace group, which comprises trace entries included in (425) for packet tracing, e.g. comprising a trace entry “table entry”, (see “table entry might specify that if a 
a forward table (being a forward group, which comprises forward entries included in (425) for packet forwarding, e.g., comprising a forward entry “flow entry” (see “This flow entry specifies to send the packet to a different MFE via a particular tunnel”, [0077]), and other  forward  entries “several processing entries” [0077], the forward group considered herein equivalent with the limitation “forward table”),

the method (see figure 4) comprising: 
procedure of storing by a first flow table (which is a subset of the forward table and comprises at least a forward entry (“if sending packet with tunnel information Z and register bit J=1→copy MFE ID and tunnel information Z  to register and send register data with packet to controller”, [0045]), in the set of flow tables a next destination “tunnel information Z” for a trace packet “packet” into a trace register “register”, (see [0045]); 
procedure (400, 420) of forwarding the trace packet, by another forward entry (Send to MFE2 via Tunnel X) of the first table, to a trace entry (Based on Register bit, Write data to Registers and Send Observation) of the trace table, (see “At the fourth stage 420, the resubmitted packet matches a flow entry to write data to the registers for the packet and to send an observation to the controller based on (i) the trace indicator bit stored in the register and (ii) the decision to send the packet out through a tunnel”, [0079]);
forwarding a copy (435 on the right side of figure 4) of the trace packet and information (440) on a plurality of flow tables traversed by the trace packet in the set of flow table, by a trace entry (Based on Register Bit, Write Data to Registers and Send Observation) of the trace table, to a trace analyzer (being the controller) to generate a trace (“report”, [0035]) , in response to the trace table determining that a trace bit (“trace indicator bit”, [0071]) is set in the trace packet, (see 0035, 0071, 0079, 0080); 
procedure (410, 415) of forwarding, by a trace entry (Modify Register to Indicate Traced Packet) of the trace table, the trace packet to an entry (Send to MFE2 via tunnel X) of the forward table, (see [0070, 0076-0078]); and 
procedure (415) of determining, by the forward table, a next stage (“a different MFE”, [0077])  of the packet processing pipeline to forward the trace packet to, based on trace packet meta data (“logical context that includes at least the destination port”, [0077]) and the next destination (referred to “particular tunnel”, [0077]  wherein the destination  has a parameter of value (“Tunnel X”, 415, figure 4))  stored in the trace register (430) indicating a next hop (being the next stage) in the processing pipeline for the trace packet, (see [0070, 0077, 0082]).
-Regarding claim 2, Ganichev et al teaches that the method comprises: 
procedure (405, 410) of receiving the trace packet from the controller, and initiating processing of the trace packet at another entry ((Modifying Register to Indicate Traced Packet), 410, figure 4) of the first flow table of the packet processing pipeline, (see figure 4 and [0071, 0076]).
-Regarding claim 3, Ganichev et al teaches that the packet processing pipeline further includes a drop table (comprising entries in the set of flow tables, which cause a drop action of the method further comprises: forwarding the trace packet to the drop table for causing the action (see “Each entry includes a condition and a corresponding set of actions to perform if the condition is matched”, [0056]).
-Regarding claim 4, Ganichev et al teaches that the meta data in the trace packet indicates a type (“destination logical port”, [0082]) of the next destination for the trace packet after the forward table.

-Regarding claim 6, Ganichev et al teaches a network device ((155) of figure 1) as a host machine  “host 155”, [0026]), the network device configured to implement a method to perform a trace flow process in a packet processing pipeline (comprising a MFE (400) of figure 4, a tunnel (“particular tunnel”, [0077) and another MFE (“different MFE”, [0077]) of the network device, the network device comprising: 
a non-transitory machine-readable storage medium (“the system memory 925, the permanent storage device 935, and/or the read-only memory 930”, [0116]) having stored therein a set of flow tables (comprising (425)), which include entries (“entries”, see “entries for one or more unaffiliated logical networks that are virtualized over the physical network”, [0056]),
the set of flow table including a trace table (being a trace group, which comprises trace entries included in (425) for packet tracing, e.g. comprising a trace entry “table entry”, (see “table entry might specify that if a particular bit is set to 1 in the packet”), [0057], and other trace entries (“forwarding table entries”, see “forwarding table entries that cause the packet processor 260 to send an observation to controller 200 specify to write certain data to the registers 270 and 
a forward table (being a forward group, which comprises forward entries included in (425) for packet forwarding, e.g., comprising a forward entry “flow entry” (see “This flow entry specifies to send the packet to a different MFE via a particular tunnel”, [0077]), and other  forward  entries “several processing entries” [0077], the forward group considered herein equivalent with the limitation “forward table”),
the set of flow tables including flow entries (“entries”, see “entries for one or more unaffiliated logical networks that are virtualized over the physical network”, [0056]) having values to identify a trace packet and send the trace packet to the trace table (see “table entry might specify that if a particular bit is set to 1 in the packet”, [0057]) and “forwarding table entries that cause the packet processor 260 to send an observation to controller 200 specify to write certain data to the registers 270 and then send a copy of the packet along with the register contents to the controller 200”, [0057]),  and
 a processor (“processing unit(s) 910”, [0116]) to execute a packet processing pipeline (comprising a MFE (400) (see figure 4), a tunnel (“particular tunnel”, [0077) and another MFE (“different MFE”, [0077]) including the trace table and the forward table (being included in the MFE (400), the processor (see figure 4) performing a method, the method comprising:
procedure to store, by a first flow table (which is a subset of the forward table and comprises at least a forward entry (“if sending packet with tunnel information Z and register bit J=1→copy MFE ID and tunnel information Z  to register and send register data with packet to controller”, [0045]) in the set of flow tables, a next destination “tunnel information Z” for a trace packet “packet” into a trace register “register”, (see [0045]); 
to forward the trace packet, by another forward entry (Send to MFE2 via Tunnel X) of the first table, to a trace entry (Based on Register bit, Write data to Registers and Send Observation) of the trace table, (see “At the fourth stage 420, the resubmitted packet matches a flow entry to write data to the registers for the packet and to send an observation to the controller based on (i) the trace indicator bit stored in the register and (ii) the decision to send the packet out through a tunnel”, [0079]);
procedure (420) to forward a copy (435 on the right side of figure 4) of the trace packet and information (440) on a plurality of flow tables traversed by the trace packet in the set of flow table, by a trace entry (Based on Register Bit, Write Data to Registers and Send Observation) of the trace table, to a trace analyzer (being the controller) to generate a trace (“report”, [0035]) , in response to the trace table determining that a trace bit (“trace indicator bit”, [0071]) is set in the trace packet, (see 0035, 0071, 0079, 0080); 
procedure (410, 415) to forward, by a trace entry (Modify Register to Indicate Traced Packet) of the trace table, the trace packet to an entry (Send to MFE2 via tunnel X) of the forward table, (see [0070, 0076-0078]); and 
procedure (415) of determining, by the forward table, a next stage (“a different MFE”, [0077])  of the packet processing pipeline to forward the trace packet to, based on trace packet meta data (“logical context that includes at least the destination port””, [0077]) and the next destination (referred to “particular tunnel”, [0077] wherein the destination  has a parameter of value (“Tunnel X”, 415, figure 4))  stored in the trace register (430) indicating a next hop (being the next stage) in the processing pipeline for the trace packet, (see [0070, 0077, 0082]).
 -Claim 7 is rejected with similar reasons for claim 2.
-Claim 8 is rejected with similar reasons for claim 3.

-Regarding claim 11, Ganichev et al teaches a computing device (“electronic system 900”, [0012]) configured to execute a plurality of virtual machines (MFE)s (see figure 1, and “this managed forwarding element is a software forwarding element that operates in a physical host machine along with the VM associated with the source address”, [0005]), the plurality of virtual machines configured to provide network function virtualization (NFV) (see “the logical switching element (and/or other logical forwarding elements, such as logical routers) are implemented in a distributed, virtualized fashion”, [0026]), 
the plurality of virtual machines to implement a method to perform a trace flow process in a packet processing pipeline (comprising a MFE (400) of figure 4, a tunnel (“particular tunnel”, [0077]) and another MFE (“different MFE”, [0077]) of the computing device, 
the computing device comprising: 
a non-transitory machine-readable storage medium (“the system memory 925, the permanent storage device 935, and/or the read-only memory 930”, [0116]) having stored therein a set of flow tables (comprising (425)), which include entries (“entries”, see “entries for one or more unaffiliated logical networks that are virtualized over the physical network”, [0056]),
the set of flow table including a trace table (being a trace group, which comprises trace entries included in (425) for packet tracing, e.g. comprising a trace entry “table entry”, (see “table entry might specify that if a particular bit is set to 1 in the packet”), [0057], and other trace entries (“forwarding table entries”, see “forwarding table entries that cause the packet processor 260 to send an observation to controller 200 specify to write certain data to the registers 270 and 
a forward table (being a forward group, which comprises forward entries included in (425) for packet forwarding, e.g., comprising a forward entry “flow entry” (see “This flow entry specifies to send the packet to a different MFE via a particular tunnel”, [0077]), and other  forward  entries “several processing entries” [0077], the forward group considered herein equivalent with the limitation “forward table”),

the set of flow tables including flow entries (“entries”, see “entries for one or more unaffiliated logical networks that are virtualized over the physical network”, [0056]) having values to identify a trace packet and send the trace packet to the trace table (see “table entry might specify that if a particular bit is set to 1 in the packet”, [0057]) and “forwarding table entries that cause the packet processor 260 to send an observation to controller 200 specify to write certain data to the registers 270 and then send a copy of the packet along with the register contents to the controller 200”, [0057]), and 
a processor (“processing unit(s) 910”, [0116]) to execute the plurality of virtual machines, the MFE (400) of figure 4 as being at least one virtual machine in the plurality of virtual machines to execute the packet processing pipeline including the trace table and the forward table,
the at least one virtual machine performing a method (see figure 4) comprising:
procedure to store, by a first flow table (which is a subset of the forward table and comprises at least a forward entry (“if sending packet with tunnel information Z and register bit J=1→copy MFE ID and tunnel information Z  to register and send register data with packet to , a next destination “tunnel information Z” for a trace packet “packet” into a trace register “register”, (see [0045]); 
procedure (400, 420) to forward the trace packet, by another forward entry (Send to MFE2 via Tunnel X) of the first table, to a trace entry (Based on Register bit, Write data to Registers and Send Observation) of the trace table, (see “At the fourth stage 420, the resubmitted packet matches a flow entry to write data to the registers for the packet and to send an observation to the controller based on (i) the trace indicator bit stored in the register and (ii) the decision to send the packet out through a tunnel”, [0079]);
procedure (420) to forward a copy (435 on the right side of figure 4) of the trace packet and information (440) on a plurality of flow tables traversed by the trace packet in the set of flow table, by a trace entry (Based on Register Bit, Write Data to Registers and Send Observation) of the trace table, to a trace analyzer (being the controller) to generate a trace (“report”, [0035]) , in response to the trace table determining that a trace bit (“trace indicator bit”, [0071]) is set in the trace packet, (see 0035, 0071, 0079, 0080); 
procedure (410, 415) to forward, by a trace entry (Modify Register to Indicate Traced Packet) of the trace table, the trace packet to an entry (Send to MFE2 via tunnel X) of the forward table, (see [0070, 0076-0078]); and 
procedure (415) of determining, by the forward table, a next stage (“a different MFE”, [0077])  of the packet processing pipeline to forward the trace packet to, based on trace packet meta data (“logical context that includes at least the destination port””, [0077]) and the next destination (referred to “particular tunnel”, [0077] wherein the destination  has a parameter of value (“Tunnel X”, 415, figure 4))  stored in the trace register (430) indicating a next hop (being the next stage) in the processing pipeline for the trace packet, (see [0070, 0077, 0082]).

-Claim 13 is rejected with similar reasons for claim 3.
-Claim 14 is rejected with similar reasons for claim 4.
-Regarding claim 16, Ganichev et al teaches a control plane device (“network controller 200”, [0039]), the control plane device configured to implement a method to perform a trace flow process in a packet processing pipeline (comprising a MFE (400) of figure 4, a tunnel (“particular tunnel”, [0077]) and another MFE (“different MFE”, [0077]) of a network device ((155) of figure 1) as a host machine “host 155”, [0026]), 
the control plane device comprising: 
a non-transitory machine-readable storage medium (“the system memory 925, the permanent storage device 935, and/or the read-only memory 930”, [0116]) having stored therein a trace analyzer (see (200) of figure 2), (see “Many of the above-described features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium”, [0110]); and 
a processor (“processing unit(s) 910”, [0116]) coupled to the non-transitory machine-readable storage medium, the processor to execute the trace analyzer, 
the trace analyzer performing a method (see figure 4) comprising:
via procedure (420), to receive at least one trace packet copy (435 on the left side of figure 4) from a trace table (Forwarding table) of a node ((155) of figure 1) in a set of nodes (155, 160, 160, 170, 175)  in a data plane ((150) of figure 1) of a software defined network (as shown in figure 1), the trace analyzer to determine a trace (“report”, [0008])  across a plurality of flow tables (“forwarding tables”, [0076])  identifying, via respective stages (410, each traversed flow table in the plurality of flow tables within the packet processing pipeline based on information (“received observations”, [0008]) provided by the node with the trace packet copy, (see [0008, 0079-0081]).
-Regarding claim 17, Ganichev et al teaches that the trace analyzer is further to determine a trace (“report”, [0008]) across multiple nodes ((610, 615) of figure 6) in the set of nodes in the data plane (see “this report indicates whether the packet was delivered and provides information about each of the received observations”, [0008] and (Observation)s of figure 6)).
-Regarding claim 18, Ganichev et al teaches that the trace analyzer receives copies of data packets forwarded by a drop table (comprising an entry (Based on Register Bit, Write Data to Registers and Send Observation), figure 4) in the node ((155) of figure 1) of the set of nodes, (see [0079]).
-Regarding claim 19, Ganichev et al teaches that the trace packet copy includes meta data (“destination MAC address”, [0071]) (included in headers in (435) of figure 4) that indicates a next destination for an original copy of the trace packet, (see [0071, 0081]).
-Regarding claim 20, Ganichev et al teaches that the information (“received observations”, [0008])  includes a value (Observation) of a trace register ((Registers),  (see (420) of figure 4, and [0079]), where the trace register stores an identifier (“destination logical port”, [0082]) of a next destination in the packet processing pipeline for the original copy of the trace packet, (see [0082] and “physical port specified in the register”, [0078]).

Allowable Subject Matter




Claims 5, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered.  As a result, claims 5, 10 and 15 are indicated allowable.  However, claims 1-4, 6-9, 11-14 and 16-20, after amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463